DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15 in the reply filed on 09/29/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a purging mechanism coupled to and/or incorporated within the housing of the incubator, the purging mechanism communicatively coupled to the programming device and adapted to release a one or more of: (1) a portion of a gas concentration disposed within the interior of the incubator; or (2) an amount of water disposed in an internal tank of the incubator or a water jacket disposed on the incubator to enable rapid changes in the temperature and one or more of gas concentration in the interior of the incubator or the amount of water in the internal tank or the water jacket.” in the claim. While water contained in an internal 
Claim 13 recites the limitation “the internal water tank” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “the water jacket” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-15 depend on independent claim 1 and are therefore rejected for the same reason.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim et al. US 2018/0066223 (hereinafter Lim).
Regarding claim 1, Lim discloses an incubator system for cells, the dynamic incubator system comprising: an incubator [2401] having a housing with an interior adapted to contain cells as discussed in at least paragraph 130 and a display as discussed in at least paragraphs 158-160; a programming device (personal computer, laptop  or remote computer 440) as discussed in at least paragraphs 121 and 123 communicatively coupled to the incubator via a communication network [430] as discussed in at least paragraphs 121 and 127, the programming device having a memory, one or more processors, a display, and an input mechanism and a purging mechanism (efflux vent 
It is the position of the Office that a personal computer and/or laptop implicitly comprises a memory, one or more processors, a display, and an input mechanism. Therefore, the personal computer and/or laptop as disclosed by Lim is equivalent to the claimed programming device.
As to the programming device being adapted to enable at least one preset temperature and gas concentration sequence to be one or more of designed for the interior of the incubator, saved to the memory of the programming device and/or selected for implementation within the interior of the incubator, the at least one temperature and gas concentration sequence including programmed changes to the temperature and a COs gas concentration in the interior of the incubator, the personal computer and/or laptop disclosed by Lim is structurally the same as the instantly claimed. Furthermore, Lim discloses in paragraph 94 that 1902 is a control unit that can be used to program the cell culture incubator using parameters including, for example, temperature, humidity, oxygen level, carbon dioxide level, time of incubation, nitrogen level, and chamber pressure. 1903 is a USB port that can be used to input data to or extract data from the cell culture incubator. Lim also discloses in paragraph 126 that Alternatively, the code can be executed on a second computer system 440. Thus, in the absence of further positively recited structure the device of Lim is capable of providing the operating conditions as listed in the intended use section of the claim in view of paragraphs 17, 94 and 126.
Additionally, it is noted that apparatus claims cover what a device is, not what a device does or how it is to be used. A claim containing a recitation with respect to the manner in which a .
Regarding claims 2-8, Lim discloses in paragraph 94 that 1902 is a control unit that can be used to program the cell culture incubator using parameters including, for example, temperature, humidity, oxygen level, carbon dioxide level, time of incubation, nitrogen level, and chamber pressure. 1903 is a USB port that can be used to input data to or extract data from the cell culture incubator. Lim also discloses in paragraph 126 that Alternatively, the code can be executed on a second computer system 440. Thus, in the absence of further positively recited structure the device of Lim is capable of providing the operating conditions as listed in the intended use section of the claim in view of paragraphs 17, 92, 94 and 121-128.
Additionally, it is noted that apparatus claims cover what a device is, not what a device does or how it is to be used. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.
Regarding claim 9, Lim discloses that the programming device including one or more of a smart phone, a tablet, or a personal computer or incorporated into the housing of the incubator as discussed in at least paragraph 123.
Regarding claim 10, Lim discloses further comprising a user control device [401] communicatively coupled to at least one of the programming device [440] and the communication network [430], the user control device having a memory [410], and one or more processors [405], 
Regarding claim 11, Lim discloses wherein the communication network [430] is one of a wired network or a wireless network as discussed in at least paragraphs 121 and 127.
Regarding claim 15, Lim discloses that the display of the incubator housing listing an actual temperature of the interior of the incubator, an actual gas concentration of the interior of the incubator, and at least one log of a previous actual temperature and an actual gas concentration over a period of time as discussed in at least paragraphs 158-160.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lim as applied above to claims 1-11 and 15.
claim 12, Lim discloses wherein the purging mechanism includes an air pump (air injection pump) having an air inlet tube coupled to a port in the housing of the incubator as shown in Fig. 24A and discussed in at least paragraphs 132 and 138.
 However, Lim does not disclose an air outlet tube coupled to the port in the housing of the incubator, the air outlet tube having an air lock assembly.
Lim discloses wherein the gas flow regulation system comprises vents and valves as discussed in at least paragraphs 129, 131, 138 and 140. Therefore, absent unexpected results, it would be obvious to one of ordinary skill in the art to couple a vent (outlet tube) as taught by Lim to incubator of Lim in order to maintain the internal atmosphere of the incubator. Likewise, it would have also been obvious to provide a valve (airlock assembly) in the vent (outlet tube) to regulate the gas efflux while maintaining the desired internal atmosphere of the incubator chamber.
Additionally, it is noted that apparatus claims cover what a device is, not what a device does or how it is to be used. A claim containing a recitation (the purging mechanism adapted to enable rapid changes in the gas concentration of the interior of the incubator and prevent loss of gas concentration of the interior of the incubator when the pump is not operating) with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYDIA EDWARDS/Examiner, Art Unit 1796